 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JORGE ANDRADE RICO,                                No. 2:19-cv-1989 KJM DB P
12                            Plaintiff,
13             v.                                        ORDER
14    CLARK E. DUCART, et al.,
15                            Defendants.
16

17            Plaintiff is a state prisoner proceeding through counsel with a civil rights action under 42

18   U.S.C. § 1983. On September 18, 2019, defendants filed a motion to dismiss. (ECF No. 11.) On

19   October 2, plaintiff filed an opposition. (ECF No. 18.) On November 5, defendants noticed the

20   motion for hearing on January 31, 2020 before the undersigned.

21            On or before January 10, 2020, defendants shall file any reply brief to plaintiff’s

22   opposition to the motion to dismiss.

23            IT IS SO ORDERED.

24   Dated: November 6, 2019

25

26
27   DLB:9/DB/prisoner-civil rights/rico1989.mtd reply

28
                                                         1
